Filed 7/21/16 P. v. Manning CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                         A147663
v.
RONALD MORGAN MANNING,                                                   (Del Norte County
                                                                          Super. Ct. No. CRF15-9538)
         Defendant and Appellant.


         In an information filed on August 19, 2015, defendant Ronald Morgan Manning
was charged with the felony offenses of committing a lewd act on a child (Pen. Code,1
§ 288, subd. (c)(1)) (count one); oral copulation of person under 16 (§ 288a, subd. (b)(2))
(count two); unlawful sexual intercourse with a minor (§ 261.5, subd. (c)) (counts three
and four); child endangerment (§ 273a, subd. (a)) (count five); corporal injury to spouse
or co-habitant (§ 273.5) (count six); and dissuading a witness from prosecuting a crime
(§ 136.1, subd. (b)(2)) (count seven).
         On October 16, 2015, at a change of plea proceeding, after a full advisement of his
rights, defendant, represented by counsel, pleaded guilty to commission of a lewd act
(count one), unlawful sexual intercourse (count four), and corporal infliction of injury on
a spouse or co-habitant (count six). Defendant stipulated that the preliminary hearing
transcript constituted a factual basis for the pleas. All sentencing options were open to
the court, from probation to a maximum aggregate term of five years and four months to


1
         All further unspecified statutory references are to the Penal Code.


                                                             1
be served in state prison. On December 2, 2015, defendant moved to withdraw his plea
based on ineffective assistance of trial counsel. The court appointed separate counsel
only to represent defendant concerning his motion to withdraw his plea. Following a
hearing on January 12, 2016, the court explained its reasons for finding that there was no
good cause shown to allow withdrawal of the plea.
       On January 21, 2016, at sentencing, the trial court explained its reasons for both
denying defendant’s request for probation and sentencing him to an aggregate term of
four years and four months to be served in state prison, consisting of three years (the
middle term) on the corporal infliction of an injury conviction, plus consecutive terms of
eight months (1/3 the middle term) on the commission of a lewd act conviction and eight
months (1/3 the middle term) on the unlawful sexual intercourse conviction. The
remaining counts were dismissed. The court awarded 356 days of credit for time served.
       Defendant’s appellate counsel has filed a brief raising no issues and asks us to
independently review the record under People v. Wende (1979) 25 Cal.3d 436. We have
conducted that review, and agree with appellate counsel that there are no issues
warranting further briefing. As required under People v. Kelly (2006) 40 Cal.4th 106,
124, we affirmatively note that appellate counsel has informed defendant of his right to
file a supplemental brief and he has not filed such a brief.
                                      DISPOSITION
       The judgment is affirmed.



                                                  _________________________
                                                  Jenkins, J.


We concur:


_________________________
McGuiness, P. J.




                                              2
_________________________
Siggins, J.




People v. Ronald Morgan Manning, A147663




                                      3